ACCEPTED
                                                                                             03-15-0008-CV
                                                                                                   4900186
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                       4/15/2015 2:05:31 PM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK
                   Court of Appeals Number: 03-15-00008-CV

                                                                    FILED IN
                                                           RD3rd COURT OF APPEALS
 PAUL D SIMMONS, Appellant                 §   IN THE 3 DISTRICT AUSTIN, TEXAS
                                                             4/15/2015 2:05:31 PM
 VS.                                             COURT OF APPEALS
                                                               JEFFREY D. KYLE
                                                                     Clerk

 TERESA A. SIMMONS, Appellee § STATE OF TEXAS

  SECOND MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

        Now comes MELVIN GRAY, attorney for Appellant in the above styled and
numbered cause, and moves this Court-to grant an extension of time to file appellant's.
brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure, and for good -
cause shows the following:

      1.    This case is on appeal from the 119 th Judicial District Court of Tom Green
County, Texas.

      2.     The case was styled TERESA A. SIMMONS v. PAUL D. SIMMONS,
and bears cause number B130232F.

       3.    A judgment was rendered against Appellant on September 15, 2014.

     4.      Appellant filed a Request for Findings of Fact and Conclusions of Law on
October 3, 2014.

       5.    Notice of appeal was given on December 12, 2014.

       6.    The reporter's record was filed on January 12, 2015, and the clerk's
record was filed on January 13, 2015.

       7.    The appellant's brief is due on April 13, 2015.

       8.    One previous extension has been granted.

      9.     Attorney for Appellant requests an extension of time of 60 days from the
present due date to file the brief.
       10.   Appellant relies on the following facts as good cause for the requested
extension:

        •
              a)     Counsel for Appellant, due to the nature of his law practice,
      has had to be out of town and away from his office for the majority of the
      last 60 days'.

            .b)     Courisel for Appellant has a very heavy trial court caseload and
      must appear in court on almost a daily basis for a criminal case, civil case or
      family law case.. In order to adequately scrutinize the record and properly
      prepare this brief, the undersigned attorney will need additional time. .

            c)     Despite the best efforts of the undersigned attorney, this brief
      cannot be properly prepared in the time allotted.

      11. Counsel has conferred with Kirk Hawkins, attorney for Appellee, and he
      has no objection to this Motion.

      WHEREFORE, PREMISES CONSIDERED, attorney for Appellant prays
that this Court grant this Second Motion to Extend Time to File Appellant's Brief, and
for such other and further relief as the Court may deem appropriate.


                                        Respectfully submitted,

                                        GRAY & BRIGMAN, PLLC
                                        206 West College Avenue
                                        San Angelo, TX 76903
                                        Tel: (325) 653-4594
                                        Fax: (325) 657-0039



                                        By: /s/ Melvin Gray
                                           MELVIN GRAY
                                           State Bar No. 08328000
                           CERTIFICATE OF SERVICE

       This is to certify that on April 15, 2015, a true and correct copy of the above and
foregoing document was served on Kirk Hawkins, Attorney for Appellee, via the,
efiling system.


                                                /s/ Melvin Gray
                                                MELVIN GRAY
STATE OF TEXAS

COUNTY OF TOM GREEN



                                          AFFIDAVIT

•     BEFORE ME, the undersigned authority, on this day personally appeared -
MELVIN GRAY, who after being duly sworn stated:                       •




      "I am the attorney for the appellant in the above numbered and entitled
      cause. I have read the foregoing Second Motion to Extend Time to File
      Appellant's Brief and swear that all of the allegations of fact contained
      therein are true and correct."



                                            MELVIN GRAY4-1
                                            Affiant


      SUBSCRIBED AND SWORN TO BEFORE ME on April 15, 2015, to certify
which witness my hand and seal of office.



                  SALLY GREEN
          Notary Public, State of Texas     Notary Pub lib, State of Texas
            My Commission Expires
                March 14, 2016